Exhibit 10.3

 

SECOND AMENDMENT TO WARRANT

 

This SECOND AMENDMENT TO WARRANT (this “Second Amendment”) is dated and
effective as of June 16, 2017 by and between General Moly, Inc., a Delaware
corporation (the “Company”), and Amer International Group Co., Ltd., a limited
liability company organized under the laws of the People’s Republic of China
(the “Holder”).

 

RECITALS

 

WHEREAS, in connection with that certain Investment and Securities Purchase
Agreement dated as of April 17, 2015, as amended by Amendment No. 1 dated as of
November 2, 2015, by and between the Company and the Holder (the “Securities
Purchase Agreement”), the Company issued to the Holder a Warrant dated
November 24, 2015 (the “Warrant”), pursuant to which the Company granted to the
Holder the right to subscribe to and purchase certain shares of the Company’s
stock under the terms and subject to the conditions set forth therein;

 

WHEREAS, the Company and Holder entered into the First Amendment to Warrant on
April 17, 2017; and

 

WHEREAS, the Company and the Holder desire to further amend certain provisions
of the Warrant as more fully described herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and the Holder agree as follows:

 

I.  SECOND AMENDMENT TO WARRANT

 

The first paragraph of the Warrant is hereby further amended and restated to
read in its entirety as follows:

 

“THIS CERTIFIES THAT, FOR VALUE RECEIVED AS OF NOVEMBER 24, 2015 (the “Issuance
Date”), Amer International Group Co., Ltd., a limited liability company
organized under the laws of the People’s Republic of China, or its registered
assign(s) (the “Holder”) is entitled to purchase from General Moly, Inc., a
Delaware corporation (the “Company”), subject to the terms and conditions set
forth in this Warrant (this “Warrant”), EIGHTY MILLION (80,000,000) duly
authorized, validly issued, fully paid and nonassessable shares of common stock
(“Common Stock”), of the Company, at any time commencing on the date the Company
first draws down funds under the Loan (the “Commencement Date”), and expiring at
5:00 p.m., Denver, Colorado time, on the earlier of (a) the sixty (60) month
anniversary of the Commencement Date or (b) the twenty-seventh (27) month
anniversary of the Investment and Securities Purchase Agreement dated as of
April 17, 2015, as amended by Amendment No. 1 dated as of November 2, 2015, by
and between the Company and the Holder (the “Securities Purchase Agreement”), if
the Loan Agreement has not been

 

1

--------------------------------------------------------------------------------


 

executed by such date (the “Expiration Time”). The price for each share of
Common Stock purchased hereunder (as may be adjusted as set forth herein,
collectively the “Warrant Shares”) is $0.50 per share until expiration of this
Warrant (as adjusted as set forth herein, the “Purchase Price”).”

 

II.  MISCELLANEOUS

 

(a)                                 Entire Agreement. The terms and conditions
of this Second Amendment shall be incorporated by reference in the Warrant as
though set forth in full in the Warrant. In the event of any inconsistency
between the provisions of this Second Amendment and any other provision of the
Warrant, the terms and provisions of this Second Amendment shall govern and
control. Except to the extent specifically amended or superseded by the terms of
this Second Amendment, all of the provisions of the Warrant shall remain in full
force and effect to the extent in effect on the date of this Second Amendment.
The Warrant, as modified by this Second Amendment, constitutes the complete
agreement among the parties and supersedes any prior written or oral agreements,
writings, communications or understandings of the parties with respect to the
subject matter of the Warrant.

 

(b)                                 Headings.  Section headings used in this
Second Amendment are for convenience of reference only, are not part of this
Second Amendment, and are not to be taken into consideration in interpreting
this Second Amendment.

 

(c)                                  Recitals.  The recitals set forth at the
beginning of this Second Amendment are true and correct, and such recitals are
incorporated into and are a part of this Second Amendment.

 

(d)                                 Governing Law.  This Second Amendment and
the rights and obligations of the parties hereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving
effect to the conflict of laws principles thereof that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

 

(e)                                  Effect. Upon the effectiveness of this
Second Amendment, from and after the date of this Second Amendment, each
reference in the Warrant to “this Warrant,” “hereunder,” “hereof,” or words of
like import shall mean and be a reference to the Warrant as amended by this
Second Amendment.

 

(f)                                   No Novation. Except as expressly provided
in Section I above, the execution, delivery, and effectiveness of this Second
Amendment shall not (a) limit, impair, constitute a waiver of, or otherwise
affect any right, power, or remedy of the Holder under the Warrant,
(b) constitute a waiver of any provision in the Warrant, or (c) alter, modify,
amend, or in any way affect any of the terms, conditions, obligations,
covenants, or agreements contained in the Warrant, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.

 

(g)                                  Counterparts.  This Second Amendment may be
executed in counterparts and via facsimile or other similar electronic
transmission, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

[The balance of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Holder have each caused this Second
Amendment to be duly executed, manually or in facsimile, by the undersigned
thereunto duly authorized.

 

 

GENERAL MOLY, INC.

 

 

 

 

By:

/s/ Bruce D. Hansen

 

 

 

 

Name:

Bruce D. Hansen

 

 

 

 

Title:

CEO

 

 

 

 

AMER INTERNATIONAL GROUP CO., LTD.

 

 

 

 

By:

/s/ Tong Zhang

 

 

 

 

Name:

Tong Zhang

 

 

 

 

Title:

Chairman of Overseas Investment Committee

 

 

 

 

 

 

 

--------------------------------------------------------------------------------